UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6128


THOMAS M. FAIR, JR., a/k/a Thomas Marvin Fair,

                Plaintiff - Appellant,

          v.

BRIAN P. STIRLING,    Director;   DR.   JOHN   B.   TOMARCHIO;   DR.
RANDOLPH,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Richard Mark Gergel, District
Judge. (6:13-cv-02940-RMG)


Submitted:   May 21, 2015                      Decided:    May 26, 2015


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas Marvin Fair, Jr., Appellant Pro Se.    Samuel F. Arthur,
III, Jay Ritchie Lee, AIKEN, BRIDGES, NUNN, ELLIOTT & TYLER, PA,
Florence, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Thomas    Marvin     Fair,    Jr.,         appeals    the     district     court’s

orders:        (1)   accepting      the   recommendation           of    the   magistrate

judge    and    denying     relief      on    his    42     U.S.C.       § 1983   (2012),

complaint, and (2) denying his motion for reconsideration.                              We

have     reviewed     the    record       and      find     no     reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.    Fair v. Stirling, No. 6:13-cv-02940-RMG (D.S.C. Dec. 10,

2014; filed Jan. 20, 2015 & entered Jan. 21, 2015).                               We deny

Fair’s motion for appointment of counsel and we dispense with

oral    argument     because      the     facts     and     legal       contentions    are

adequately      presented    in     the      materials      before      this   court   and

argument would not aid the decisional process.



                                                                                  AFFIRMED




                                              2